Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes March 19. 1782
I inclose you an Accot of what I have paid to the Custom House for Duty, on Public Goods amounting to £5271.. 13.10.[l.t.] I send a Voucher for the principal sum, the two small ones are included in other payments for different Concerns; if it is neccessary I will have other Receipts taken & sent to you.— I have had a deal of Trouble in this Business and on the whole think I have got off tolerably well for if all the duties had been paid it would have amounted to six times the Sum.
I have received Billys Favour covering Capt Robesons Commn &ca for which I thank you. I knew the Terms I offered to freight my Brig on were high & had little Expectation of your accepting them, the Reason is she is so small & yet so fine a Vessell that I can more than fill her with private Freight at a higher price. Mr Moylan & myself have had thoughts of buying a fine large Ship which will carry 300 Tons & sails well, but we will not buy her without first being certain of having the public Freight. If you will insure her without a premium as the King does, we will let her go on the same Terms or if you will take the whole ship by the Measurement of her 250 Tons as the neutral men offer, you shall have her, but you know the difference of freighting per measurement of the Ship or of the Goods. Please to favour me with an Answer, & say decisively on what Terms you will take the Ship which will determine us to buy her or not, & with this view I have suspended my determination with the proprietor for 8 days.
I have at length got the seeds & they will go by the next messagerie. I am sorry the Wine has been so long on the Way but that is always the Case with Goods that go up the River. I cannot send you the Cramberrys whole as I intended because they are too ripe to bear the jolting of the Carriage but Mrs Williams is busy in preserving some for you which will be sent in little Pots.
I will take Care of Mr Johonnott & Mr Warrens Bills.
I am as ever most affectionately & Dutifully Yours
Jona Williams J
my best affection to Billy.

Please to spare me a few quire of Paper for the press and a pacquet or two of Ink Powder, I expect some but it is not yet come to hand.

 
Notations: Williams M. Jona. Nantes, March 19 1782.— / [In William Temple Franklin’s hand:] The Acct. inclosed was given to Mr. Barclay this 16 June 1785— W. T. F.
